Opinion issued January 14, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00858-CR
                             ———————————
                      IN RE JONATHAN ABRAM, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                           MEMORANDUM OPINION

      Relator, Jonathan Abram, has filed a “Petition for Writ [of] Habeas Corpus

Motion to Set Aside the Indictment,” contending that the indictment “does not state

sufficient facts to constitute an offense against the laws of the State of Texas.”1 For




1
      The underlying case is The State of Texas v. Jonathan Abram, cause number
      1572078, pending in the 178th District Court of Harris County, Texas, the
      Honorable Kelli Johnson presiding.
the reasons explained below, we dismiss the petition for writ of habeas corpus for

lack of jurisdiction.2

       In his petition, Relator asserts:

    • “The indictment fails to allege all the essential acts or omissions by the
      Defendant necessary to constitute the offense charged”;

    • “The indictment fails to set forth sufficient facts and/or allegations that
      would appraise the Defendant or put the Defendant on notice of committing,
      which acts or facts or circumstances, if proved, would render Defendant
      guilty. . .”; and

    • “Indictment wholly fails to allege on its face, facts necessary to enable the
      Defendant to plead to the indictment so that a judgment would become a bar
      to subsequent prosecution. . .”

Relator asks for this Court to “set aside the indictment herein, and dismiss the

cause from the docket of this Court and release and discharge the Defendant from

prosecution.”

       This Court has jurisdiction to issue a writ of habeas corpus in civil contempt

cases. TEX. GOV’T CODE § 22.221(d). In criminal matters, our habeas corpus

jurisdiction is appellate only, and we do not have original habeas corpus

jurisdiction. Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st

Dist.] 1981, orig. proceeding) (per curiam); see also Chavez v. State, 132 S.W.3d
509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (citing TEX. GOV’T CODE

2
       No record was filed with the petition. Texas Rule of Appellate Procedure 52.3(k)
       requires all original proceedings to be filed with an appendix that contains, inter
       alia, “a certified or sworn copy of any order complained of, or any other document
       showing the matter complained of.”
                                            2
§ 22.221) (“A court of appeals does not have original habeas corpus jurisdiction in

felony cases.”).

      If the trial court had denied habeas relief to Relator after a hearing, this

Court would have jurisdiction over the appeal from that denial. Ex parte Twyman,

716 S.W.2d 951, 952 (Tex. Crim. App. 1986). We lack jurisdiction over this

attempt to seek pre-conviction habeas relief directly from this Court. In re Lozano,

No. 14–12–00049–CR, 2012 WL 274076, at *1 (Tex. App.—Houston [14th Dist.]

Jan. 31, 2012, orig. proceeding) (per curiam) (“[T]o the degree relator seeks

release from custody, relator is seeking pretrial habeas corpus relief over which

this court does not have jurisdiction.”) (citing Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991)).

      We therefore dismiss Relator’s petition for a writ of habeas corpus for want

of jurisdiction. All pending motions filed in connection with this original

proceeding are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3